TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 23, 2015



                                       NO. 03-14-00299-CV


                                       Suvi Orr, Appellant

                                                  v.

        The University of Texas at Austin, Gregory L. Fenves, Judith Langlois, and
               Shelby Stanfield, in their official capacities only, Appellees




          APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on May 1, 2014. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.